


Standby Letter of Credit Agreement
(Standard Version)


To induce Wells Fargo Bank, National Association and/or any of its branches or
affiliates (individually
and collectively, “Bank”), in its sole discretion, to issue one or more standby
letters of credit (as may be
amended from time to time, each a “Credit” and collectively, the “Credits”) at
the request of the
undersigned (individually and collectively, “Applicant”; jointly and severally,
if more than one) and for
the account of Applicant named in the Application (as defined below), Applicant
agrees that the following
terms and conditions of this Standby Letter of Credit Agreement (this
“Agreement”) shall apply to any
Credit and to that certain Irrevocable Letter of Credit No. NZS906682 in the
current stated amount of
$3,000,000 issued by Bank on July 30, 2010 (the “Existing Credit”), with the
Existing Credit hereby
deemed for all purposes a Credit issued under and pursuant to the following
terms and conditions:


1. Applications/Instructions. The request to issue or amend a Credit (an
“Application”) shall be
irrevocable and in such form as Bank shall from time to time require or agree to
accept (including any
type of electronic form or means of communication). Inquiries, communications
and instructions
(whether written, facsimile or in other electronic form approved by Bank)
regarding a Credit, each
Application and this Agreement are each referred to herein as “Instructions”.
Bank’s records of the
content of any Instruction will be conclusive.


2. Applicant’s Reimbursement and Payment Obligations and Terms.


(a) United States Dollar Drawings. For each Credit payable or purporting to be
payable in
United States Dollars, Applicant shall, as to clause (i) below, reimburse Bank,
and as to
all other clauses below, pay Bank:


(i) the amount of each drawing paid by Bank under the Credit on the same
Business
Day (as defined below) such drawing is paid by Bank, if under a sight draft or
demand presentation paid by Bank under such Credit, and at least one (1)
Business Day prior to the date when payment is to be made under a time draft (or
acceptance relating thereto) or deferred payment obligation;


(ii) commissions, fees and charges in respect of the Credit (including,
commissions
and fees for issuance, transfer, assignment of proceeds, amendments and
drawings and of any adviser, confirming institution or entity or other nominated
person), at such rates, amounts and times as Bank and Applicant shall mutually
agree (or if no agreement, the rates then customarily charged by Bank);


(iii) interest on each amount payable under this Agreement for each day from and
including the date such payment is due through the date of payment, on demand,
at a rate per annum (calculated on the basis of a 360-day year for the actual
number of days elapsed) equal to the lesser of (A) the Prime Rate (as defined
below) plus 4% and (B) the highest rate permitted by applicable law;


(iv) Bank’s charges, costs and expenses (including the reasonable legal fees,
charges
and disbursements of any counsel (including in-house counsel fees and allocated
costs) to Bank incurred in connection with the protection or enforcement of
Bank’s rights under this Agreement and any correspondent’s charges, with
interest from the date paid or incurred by Bank through the date of payment by
Applicant, on demand, at a rate per annum equal to the lesser of (A) the Prime
Rate plus 4% and (B) the highest rate permitted by applicable law;


(v) if as a result of any Change in Law (as defined below), Bank determines that
the




--------------------------------------------------------------------------------




cost to Bank of issuing or maintaining any Credit is increased, or any amount
received or receivable by Bank under this Agreement is reduced, or Bank is
required to make any payment in connection with any transaction contemplated
hereby, then such additional amount or amounts, on demand, as Bank determines
will compensate Bank for such increased cost, reduction or payment; and


(vi) as used in this Agreement, the following capitalized terms have the
meanings
ascribed to such terms:


(A) “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks are authorized or required to close at the
place where Bank is obligated to honor a presentation or otherwise act
under a Credit.


(B) “Prime Rate” means the rate of interest most recently announced within
Bank at its principal office as its “Prime Rate”, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis
upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after
its announcement in such internal publication or publications as Bank
may designate. Each change in the Prime Rate shall be effective from
and including the date such change is announced as being effective.


(C) “Change in Law” means the occurrence after the date of this Agreement
of: (a) the adoption or effectiveness of any law, rule, regulation, judicial
ruling, judgment or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or
application by any Governmental Authority of any law, rule, regulation
or treaty, or (c) the making or issuance by any Governmental Authority
of any request, rule, guideline or directive, whether or not having the
force of law; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder
or issued in connection therewith and (y) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the US or foreign regulatory
authorities shall, in each case, be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.


(D) “Governmental Authority” means the government of any nation or any
political subdivision thereof, whether at the national, state, territorial,
provincial, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of, or pertaining to, government
(including any supra-national bodies such as the European Union or the
European Central Bank).


(b) Foreign Currency Drawings. If the amount drawn or demanded to be paid under
any
Credit is not in United States Dollars, Applicant agrees to reimburse or pay
under Section
2(a) above the United States Dollar equivalent of the amount computed at Bank’s
selling
rate, as of the date of Applicant’s reimbursement or payment. Notwithstanding
the




--------------------------------------------------------------------------------




foregoing, Bank may, at its sole and absolute discretion, require or permit
Applicant to
reimburse or pay under Section 2(a) above in the applicable non-United States
Dollars
currency.


(c) Immediately Available Funds; No Withholding. All reimbursements and payments
shall be made in immediately available funds, free and clear of and without
deduction for
any present or future Taxes (as defined below), set-off or other liabilities, at
such time
and to such location as Bank may designate from time to time. Applicant shall
pay all
withholding, stamp and other Taxes imposed by any taxing authority on
reimbursement
or payment under any Credit and this Agreement, and shall indemnify Bank against
all
liabilities, costs, claims and expenses resulting from Bank having to pay or
from any
omission to pay or delay in paying any Tax. “Taxes” means all taxes, fees,
duties, levies,
imposts, deductions, charges or withholdings of any kind (other than federal and
state
income taxes and franchise taxes imposed on Bank).


(d) Automatic Debit and Set-Off. Bank may (but shall not be required to),
without demand
for reimbursement or payment or notice to Applicant, and in addition to any
other right of
set-off that Bank may have, debit any account or accounts maintained by
Applicant with
any office of Bank (now or in the future) and set-off and apply (i) any balance
or deposits
(general, special, time, demand, provisional, final, matured, unmatured,
contingent or
absolute) in the account(s) and (ii) any sums due or payable from Bank, to the
payment of
any and all amounts owed by Applicant to Bank.


(e) Obligations Absolute. Applicant’s reimbursement and payment obligations
under this
Section 2 are absolute, unconditional and irrevocable and shall be performed
strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including, without limitation:


(i) any lack of validity, enforceability or legal effect of any Credit or this
Agreement
or any term or provision therein or herein;


(ii) payment against presentation of any draft, demand or claim for payment
under
any Credit or other document presented for purposes of drawing under any Credit
(individually, a “Drawing Document” and collectively, the “Drawing
Documents”) that does not comply in whole or in part with the terms of the
applicable Credit or which proves to be fraudulent, forged or invalid in any
respect or any statement therein being untrue or inaccurate in any respect, or
which is signed, issued or presented by a Person (as defined below) or a
transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Credit;


(iii) Bank or any of its branches or affiliates being the beneficiary of any
Credit;


(iv) Bank or any correspondent honoring a drawing against a Drawing Document up
to the amount available under any Credit even if such Drawing Document claims
an amount in excess of the amount available under the Credit;


(v) the existence of any claim, set-off, defense or other right that Applicant
or any
other Person may have at any time against any beneficiary, any assignee of
proceeds, Bank or any other Person; or


(vi) any other event, circumstance or conduct whatsoever, whether or not similar
to
any of the foregoing that might, but for this Section, constitute a legal or




--------------------------------------------------------------------------------




equitable defense to or discharge of, or provide a right of set-off against, the
Obligations (as defined below), whether against Bank, the beneficiary or any
other Person;


provided, however, that subject to Section 4(b) below, the foregoing shall not
release
Bank from such liability to Applicant as may be finally determined in a binding
arbitration proceeding brought by Applicant pursuant to Section 11 below (or as
may be
judicially determined in a final, non-appealable judgment by a court of
competent
jurisdiction pursuant to the last sentence of Section 11 below) against Bank
following
reimbursement and/or payment of the Obligations. “Obligations” means all
obligations
and liabilities, including without limitation, reimbursement and other payment
obligations and liabilities, of Applicant to Bank arising under, or in
connection with, this
Agreement, including, without limitation, Section 4 below, any Application or
any
Credit, whether matured or unmatured, absolute or contingent, now existing or
hereafter
incurred. “Person” means any natural person, corporation, limited liability
company,
trust, joint venture, association, company, partnership, governmental authority
or other
entity.


3. Applicant’s Responsibility. Applicant is responsible for preparing and/or
approving the final
text of the Credit as issued by Bank, irrespective of any assistance Bank may
provide such as drafting or
recommending text or by Bank’s use or refusal to use text submitted by
Applicant. Applicant understands
that the final form of any Credit may be subject to such revisions and changes
as are deemed necessary or
appropriate by Bank and Applicant hereby consents to such revisions and changes.
Applicant is solely
responsible for the suitability of the Credit for Applicant’s purposes.
Applicant will examine the copy of
the Credit and any other documents sent by Bank in connection with the Credit
and shall promptly notify
Bank of any non-compliance with Applicant’s Instructions and of any discrepancy
in any document under
any presentment or other irregularity. Applicant understands and agrees that
Bank is not required to
extend the expiration date of any Credit for any reason, and with respect to any
Credit containing an
“automatic amendment” to extend the expiration date of such Credit, Bank, in its
sole and absolute
discretion, may give notice of nonrenewal of such Credit and, if Applicant does
not at any time want such
Credit to be renewed, Applicant will so notify Bank at least fifteen (15)
calendar days before Bank is
required to notify the beneficiary of such Credit or any advising bank of such
nonrenewal pursuant to the
terms of such Credit.


4. Indemnification; Limitation of Liability.


(a) Indemnification. Applicant agrees to indemnify and hold harmless Bank
(including its
branches and affiliates), its correspondents and each of their respective
directors, officers,
employees, attorneys and agents (each, including Bank, an “Indemnified Person”)
from
and against any and all claims, suits, judgments, liabilities, losses, fines,
damages,
penalties, interest, costs and expenses (including expert witness fees and
reasonable legal
fees, charges and disbursements of any counsel (including in-house counsel fees
and
allocated costs) and all expenses of arbitration or litigation and in
preparation thereof),
which may be incurred by or awarded against any Indemnified Person (the
“Costs”), and
which arise out of or in connection with, or as a result of:


(i) any Credit or any pre-advice of its issuance;


(ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document
at any time(s) held by any Indemnified Person in connection with any Credit;


(iii) any action or proceeding arising out of, or in connection with, any Credit
or this
Agreement (whether administrative, judicial or in connection with arbitration),




--------------------------------------------------------------------------------




including any action or proceeding to compel or restrain any presentation or
payment under any Credit, or for the wrongful dishonor of, or honoring a
presentation under, any Credit;


(iv) any independent undertakings issued by the beneficiary of any Credit;


(v) any unauthorized Instruction or error in computer or electronic
transmission;


(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;


(vii) any third party seeking to enforce the rights of an applicant,
beneficiary,
nominated person, transferee, assignee of Credit proceeds or holder of an
instrument or document;


(viii) the fraud, forgery or illegal action of parties other than the
Indemnified Person;


(ix) Bank’s performance of the obligations of a confirming institution or entity
that
wrongfully dishonors a confirmation; or


(x) the acts or omissions, whether rightful or wrongful, of any present or
future de
jure or de facto governmental or regulatory authority or cause or event beyond
the control of such Indemnified Person;


in each case, including that resulting from Bank’s own negligence; provided,
however,
that such indemnity shall not be available to any Person claiming
indemnification under
clauses (i) through (x) above to the extent that such Costs are found in a
binding
arbitration proceeding brought by Applicant pursuant to Section 11 below (or as
may be
judicially determined in a final, non-appealable judgment by a court of
competent
jurisdiction pursuant to the last sentence of Section 11 below) to have resulted
directly
from the gross negligence or willful misconduct of the Indemnified Person
claiming
indemnity. Applicant hereby agrees to pay Bank on demand from time to time all
amounts owing under this Section. If and to the extent that the Obligations of
Applicant
under this Section are unenforceable for any reason, Applicant agrees to make
the
maximum contribution to the Costs permissible under applicable law. This
indemnity
provision shall survive termination of this Agreement and all Credits.


(b) Direct Damages; No Punitive Damages. The liability of Bank (or any other
Indemnified Person) under, in connection with and/or arising out of this
Agreement or
any Credit (or pre-advice), regardless of the form or legal grounds of the
action or
proceeding, shall be limited to direct damages suffered by Applicant that are
caused
directly by Bank’s gross negligence or willful misconduct in (i) honoring a
presentation
under a Credit that on its face does not at least substantially comply with the
terms and
conditions of such Credit, (ii) failing to honor a presentation under a Credit
that strictly
complies with the terms and conditions of such Credit or (iii) retaining Drawing
Documents presented under a Credit. Bank shall be deemed to have acted with due
diligence and reasonable care if Bank’s conduct is in accordance with Standard
Letter of
Credit Practice (as defined below) or in accordance with this Agreement.
“Standard
Letter of Credit Practice” means, for Bank, any domestic or foreign law or
letter of
credit practices applicable in the city in which Bank issued the applicable
Credit or for its
branch or correspondent, such laws and practices applicable in the city in which
it has
advised, confirmed or negotiated such Credit, as the case may be. Such practices
shall be
(A) of banks that regularly issue Credits in the particular city, and (B)
required or




--------------------------------------------------------------------------------




permitted under the ISP (as defined below) or UCP (as defined below), as chosen
in the
applicable Credit. “ISP” means, International Standby Practices 1998
(International
Chamber of Commerce Publication No. 590) and any subsequent revision thereof
adopted by the International Chamber of Commerce on the date such Credit is
issued.
“UCP” means, Uniform Customs and Practice for Documentary Credits 2007 Revision,
International Chamber of Commerce Publication No. 600 and any subsequent
revision
thereof adopted by the International Chamber of Commerce on the date such Credit
is
issued. Applicant’s aggregate remedies against Bank and any Indemnified Person
for
wrongfully honoring a presentation under any Credit or wrongfully retaining
honored
Drawing Documents shall in no event exceed the aggregate amount paid by
Applicant to
Bank in respect of the honored presentation in connection with such Credit under
Section
2 above, plus interest. Notwithstanding anything to the contrary in this
Agreement,
neither Bank nor any other Indemnified Person shall, under any circumstances
whatsoever, be liable in contract, tort or otherwise for any punitive,
exemplary,
consequential, indirect or special damages or losses regardless of whether or
not Bank or
any other Indemnified Person shall have been advised of the possibility thereof
or the
form of action in which such damages or losses may be claimed. Applicant shall
take
action to avoid and mitigate the amount of any damages claimed against Bank or
any
other Indemnified Person, including by enforcing its rights in the underlying
transaction.
Any claim by Applicant under or in connection with this Agreement or any Credit
shall
be reduced by an amount equal to the sum of (X) the amount (if any) saved by
Applicant
as a result of the breach or alleged wrongful conduct complained of; and (Y) the
amount
(if any) of the loss that would have been avoided had Applicant taken all
reasonable steps
to mitigate any loss, and in case of a claim of wrongful dishonor, by
specifically and
timely authorizing Bank to effect a cure.


(c) No Responsibility or Liability. Without limiting any other provision of this
Agreement, Bank and each other Indemnified Person (if applicable) shall not be
responsible to Applicant for, and/or Bank’s rights and remedies against
Applicant and the
Obligations shall not be impaired by:


(i) honor of a presentation under any Credit that on its face substantially
complies
with the terms and conditions of such Credit, even if the Credit requires strict
compliance by the beneficiary;


(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;


(iii) acceptance as a draft of any written or electronic demand or request for
payment
under a Credit, even if nonnegotiable or not in the form of a draft, and/or Bank
may disregard any requirement that such draft, demand or request bear any or
adequate reference to the Credit;


(iv) the identity or authority of any presenter or signer of any Drawing
Document or
the form, accuracy, genuineness or legal effect of any Drawing Document (other
than Bank’s determination that such Drawing Document appears on its face
substantially to comply with the terms and conditions of the Credit);


(v) acting upon any Instruction that it in good faith believes to have been
given by a
Person authorized to give such Instructions;






--------------------------------------------------------------------------------




(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any
message, advice or document (regardless of how sent or transmitted) or for
errors
in interpretation of technical terms or in translation;


(vii) any delay in giving or failing to give notice to Applicant;


(viii) any acts, omissions or fraud by, or the solvency of, any beneficiary, any
nominated person or entity or any other Person;


(ix) any breach of contract between the beneficiary and Applicant or any of the
parties to the underlying transaction;


(x) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an
issuer of a letter of credit, including any requirement that any Drawing
Document
be presented to it at a particular hour or place;


(xi) payment to any paying or negotiating bank (designated or permitted by the
terms
of the applicable Credit) claiming that it rightfully honored or is entitled to
reimbursement or indemnity under Standard Letter of Credit Practice applicable
to it;


(xii) acting or failing to act as required or permitted under Standard Letter of
Credit
Practice applicable to where it has issued, confirmed, advised or negotiated
such
Credit, as the case may be;    


(xiii) honor of a presentation after the expiration date of any Credit
notwithstanding
that a presentation was made prior to such expiration date and dishonored by
Bank if subsequently Bank or any court or other finder of fact determines such
presentation should have been honored;


(xiv) dishonor of any presentation that does not strictly comply or that is
fraudulent,
forged or otherwise not entitled to honor; or


(xv) honor of a presentation that is subsequently determined by Bank to have
been
made in violation of international, federal, state or local restrictions on the
transaction of business with certain prohibited Persons.


5. Representations and Warranties. Applicant hereby represents and warrants to
Bank that the
following matters are true and correct in all respects (all of which
representations and warranties will be
repeated as true and correct as of the date of each new Application submitted by
Applicant to Bank and as
of the date of issuance of any Credit requested in each such Application):


(a) Organization, etc. If not a natural person, Applicant is duly organized or
formed,
validly existing and (to the extent applicable under the laws of the relevant
jurisdiction)
in good standing under the laws of the jurisdiction of its organization or
formation, and is
duly qualified or licensed to do business (and in good standing as a foreign
corporation or
entity, if applicable) in all jurisdictions in which such qualification or
licensing is
required or in which the failure to so qualify or to be so licensed could have a
material
adverse effect on Applicant.


(b) Power and Authority. Applicant has the requisite power and authority to
execute and
deliver this Agreement and each Application and to perform and observe the terms
and
conditions stated herein and therein, and, if not a natural person, Applicant
has taken all




--------------------------------------------------------------------------------




necessary corporate or other action to authorize its execution, delivery and
performance
of this Agreement and each Application.


(c) Valid and Binding Obligation. This Agreement constitutes, and each
Application when
signed and delivered by Applicant to Bank will constitute, its legal, valid and
binding
obligation, enforceable against it in accordance with its terms, subject to
bankruptcy,
insolvency and similar laws of general application affecting the rights of
creditors and to
general principles of equity.


(d) No Violation or Breach. Applicant’s execution, delivery and performance of
this
thereunder do not and will not: (i) violate or contravene (A) if Applicant is
not a natural
person, its charter, bylaws or other organizational documents; (B) any order,
writ, law,
treaty, rule, regulation or determination of any governmental or regulatory
authority
(domestic or foreign), in each case applicable to or binding upon it or any of
its property;
or (ii) result in the breach of any provision of, or in the imposition of any
lien or
encumbrance under, or constitute a default or event of default under, any
agreement or
arrangement to which it is a party or by which it or any of its property is
bound, the
contravention of which agreement or arrangement would have a material adverse
effect
on Applicant.


(e) Approvals. No authorization, approval or consent of, or notice to or filing
with, any
governmental or regulatory authority is required to be made in connection with
the
execution and delivery by Applicant of this Agreement or the issuance by Bank of
any
Credit for the account of Applicant pursuant to this Agreement and related
Application.


(f) Compliance with Laws. Applicant is in compliance with all applicable laws
and
regulations, except where the noncompliance with which would not have a material
adverse effect on Applicant, and no Application, Credit or transaction under any
Application and/or Credit will contravene any laws, treaties, rules or
regulations of any
governmental or regulatory authority (state, federal or foreign), including,
without
limitation, any foreign exchange control laws or regulations, United States
foreign assets
control laws or regulations or currency reporting laws and regulations, now or
hereafter
applicable, except where the noncompliance with which would not have a material
adverse effect on Applicant.


(g) No Default Under Applicant’s Other Agreements. Applicant is not in default
under
any agreement, obligation or duty to which it is a party or by which it or any
of its
property is bound, which could have a material adverse effect on Applicant.


(h) No Arbitration Proceeding or Litigation. There is no pending or to the
knowledge of
Applicant, threatened arbitration proceeding, litigation or action which may
materially
adversely affect its financial condition or business or which purports to affect
the validity
or enforceability of this Agreement, any Credit or any transaction related to
any Credit.


(i) Filed All Tax Returns and Paid All Taxes. Applicant has filed all required
tax returns,
and all Taxes, assessments and other governmental charges due from it have been
fully
paid, except for Taxes which are being contested in good faith. Applicant has
established
on its books reserves adequate for the payment of all federal, state and other
income tax
liabilities, including those being contested in good faith.


(j) Financial Statements. The financial statements most recently furnished to
Bank by
Applicant are complete and correct and fairly present in all material respects
the financial
condition of Applicant as at the date of such financial statements in accordance
with




--------------------------------------------------------------------------------




generally accepted accounting principles, and there has been no material adverse
change
in Applicant’s business, condition (financial or otherwise) or results of
operation since
the date of Applicant’s most recent annual financial statements.


6. Covenants. Applicant hereby agrees and covenants to do the following:


(a) Compliance with Laws. Comply with all federal, state and foreign exchange
regulations
and other laws and regulations of any governmental or regulatory authority
(federal, state
and foreign) now or hereafter applicable to Applicant, this Agreement, any
Application or
to any transactions or payments under or in connection with any Application
and/or
Credit, except where the noncompliance with which would not have a material
adverse
effect on Applicant.


(b) Keep Adequate Books and Records. Keep adequate records and books of account
in
which complete entries will be made in accordance with accounting principles
acceptable
to Bank, consistently applied, reflecting all of Applicant’s financial
transactions.


(c) Permit Visits by Bank. Permit Bank’s employees or representatives from time
to time,
during customary business hours and after giving reasonable prior written
notice, to visit
and inspect Applicant’s properties, inspect, review and make copies of such
books,
records and files as reasonably requested by Bank, and discuss with Applicant,
or if
Applicant is not a natural person, Applicant’s executives, Applicant’s business,
assets,
liabilities, indebtedness, financial condition and results of operations.


(d) Agreement to Deliver Evidence of Authority. Duly complete, execute and
promptly
deliver to Bank concurrent with the execution of this Agreement, duly executed
evidence
of authority, in a form deemed acceptable to the Bank, certifying Applicant’s
capacity
and authority to execute this Agreement and the transactions contemplated hereby
on
behalf of Applicant.


(e) Quarterly Financial Statements. As soon as available and in any event within
90 days
after the end of each fiscal quarter, deliver to Bank Applicant’s unaudited
quarterly
balance sheet/financial statement as of the end of such fiscal quarter.


(f) Annual Financial Statements. As soon as available and in any event within
120 days
after the end of each fiscal year, deliver to Bank Applicant’s audited year-end
balance
sheet/financial statement as of the end of such fiscal year.


(g) Other Information. Deliver to Bank such other information (financial or
otherwise) as
Bank may from time to time request.


(h) Further Assurances. At Applicant’s costs and expense, execute and deliver to
Bank
such additional certificates, instruments and/or documents and take such
additional action as may be
reasonably requested by Bank to enable Bank to issue any Credit pursuant to this
Agreement and related
Application, to protect, exercise and/or enforce Bank’s rights and interests
under this Agreement and/or to
give effect to the terms and provisions of this Agreement or any Application.
Applicant irrevocably
appoints Bank as its attorney-in-fact and authorizes Bank, without notice to
Applicant, to execute and
deliver all such documents and to take all such actions on behalf of Applicant.
This appointment is
coupled with an interest.


7. Events of Default. Each of the following shall be an “Event of Default” under
this Agreement:






--------------------------------------------------------------------------------




(a) Failure to Reimburse or Pay. The failure by Applicant or any Person that has
guaranteed or provided credit or collateral support for all or any part of the
Obligations
(each such Person, a “Guarantor”) to reimburse or pay any principal, interest,
fee or
other amount when due under or in connection with this Agreement or any Credit.


(b) Breach of Representation and Warranty. Any representation, warranty,
certification
or statement made or furnished by Applicant or any Guarantor under or in
connection
with this Agreement or any Application or as an inducement to Bank to issue a
Credit
shall be false, incorrect or incomplete in any material respects when made.


(c) Failure to Perform or Observe Covenants. Applicant's or any Guarantor's
failure to
perform or observe any term, covenant or agreement contained in this Agreement
(other
than those referred to in subsections (a) and (b) of this Section), or the
breach of any
other obligation owed by Applicant or any Guarantor to Bank, and with respect to
any
such failure or breach that by its nature can be cured, such failure or breach
shall continue
or remain unremedied for thirty (30) calendar days after such failure or breach
occurs.


(d) Defaults with Other Bank Agreements. The occurrence and continuance of any
default
or defined event of default under any other agreement, document or instrument
signed or
made by Applicant or any Guarantor with or in Bank’s favor.


(e) Insolvency Proceedings, Etc. Applicant or any Guarantor institutes or
consents to the
institution of any proceeding under any Bankruptcy Law (as defined below); or
makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for
it or for all or any material part of its property; or any receiver, trustee,
custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the
application or consent of Applicant or such Guarantor, as the case may be, and
the
appointment continues undischarged, undismissed or unstayed for 60 calendar
days; or
any proceeding under any Bankruptcy Law relating to Applicant or any Guarantor
or to
all or any material part of its property is instituted without the consent of
Applicant or
such Guarantor, as the case may be, and continues undischarged, undismissed or
unstayed for 60 calendar days; or an order for relief is entered in any such
proceeding.
“Bankruptcy Law” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.),
as amended, modified, succeeded or replaced from time to time, and all other
liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium,
rearrangement, receivership, insolvency, reorganization or similar debtor relief
laws of
the United States or any state thereof or any foreign or other applicable
jurisdictions from
time to time in effect and affecting the rights of creditors generally.


(f) Inability to Pay Debts. Applicant or any Guarantor becomes unable or admits
in writing
its inability or fails generally to pay its debts as they become due.


(g) Death; Legal Incompetency, etc. If Applicant or any Guarantor or any general
partner
or member of Applicant or any such Guarantor is a natural person, the death or
judicial
declaration of incompetency of Applicant, any such Guarantor or any such general
partner or member.


(h) Sale of Assets; Reorganization or Merger; Dissolution. There shall occur in
one or a
series of transactions: (i) the sale, assignment or transfer of all or a
substantial portion of
the assets of Applicant or of any Guarantor; (ii) a reorganization, merger or
consolidation
of Applicant or any Guarantor (or the making of any agreement therefor) shall
occur
without the prior written consent of Bank; or (iii) the dissolution,
cancellation or




--------------------------------------------------------------------------------




termination of Applicant or any Guarantor.


(i) Default of Third Party Indebtedness. Applicant's or any Guarantor's failure
to pay or
perform when due any indebtedness or other obligation Applicant or such
Guarantor has
to any Person other than Bank if such failure gives the payee of such
indebtedness or the
beneficiary of the performance of such obligation the right to accelerate the
time of
payment of such indebtedness or the performance of such obligation.


(j) Material Adverse Change. Any material adverse change occurs in Applicant’s
or any
Guarantor’s business, assets, financial condition or prospects.


(k) Levy or Attachment. The service of a notice of levy and/or of a writ of
attachment or
execution, or other like process, against the assets of Applicant or any
Guarantor.


(l) Judgment. The filing of a notice of judgment lien against Applicant or any
Guarantor;
or the recording of any abstract of judgment against Applicant or any Guarantor
in any
county in which Applicant or such Guarantor has an interest in real property; or
the entry
of a judgment against Applicant or any Guarantor.


8. Remedies. Upon the occurrence and during the continuance of any Event of
Default:


(a) The full undrawn amount of each Credit, together with any additional amounts
payable
hereunder, shall, at Bank’s option, become due and payable immediately without
demand
upon or notice to Applicant; provided, however, that in the case of any Event of
Default
specified in Sections 7(e) or (f) above, the amount of each Credit, together
with any
additional amounts payable hereunder, shall, automatically and without any
notice to
Applicant or any other act by Bank, become immediately due and payable; and


(b) Bank may exercise from time to time any of the rights, powers and remedies
available to
Bank under this Agreement, under any other documents now or in the future
evidencing
or securing the Obligations or under applicable law, and all such remedies shall
be
cumulative and not exclusive.


With respect to Bank’s exercise of any of the foregoing rights, powers and/or
remedies, Applicant hereby
waives presentment, protest, dishonor, notice of dishonor, demand, notice of
protest, notice of nonpayment,
notice of acceptance of this Agreement and any other notice or demand of any
kind from Bank.


9. Subrogation. The Bank, at its option, shall be subrogated to Applicant’s
rights against any
Person who may be liable to Applicant on any transaction or obligation
underlying any Credit, to the
rights of any holder in due course or Person with similar status against
Applicant, and to the rights of any
beneficiary or any successor or assignee of any beneficiary.


10. Governing Law; UCP; ISP; Standard Letter of Credit Practice. This Agreement
and each
Credit shall be governed by and construed in accordance with (a)(1) in the case
of each Credit, the
substantive laws of the jurisdiction specified in the applicable Credit, or if
no governing law is so
specified, the substantive laws of the jurisdiction of the office of Bank that
issued the applicable Credit,
and (2) in the case of this Agreement, the substantive laws of the jurisdiction
of the office of Bank that
issued the applicable Credit (as applicable, the “Jurisdiction”), in either
case, including the Uniform
Commercial Code as in effect from time to time in such Jurisdiction (the “UCC”),
but excluding any
choice of law rules that would apply the law of a different jurisdiction, and
(b) the ISP or UCP, as set
forth in each Credit, which is, as applicable, incorporated herein by reference
into this Agreement and
which shall control (to the extent not prohibited by the law of the
Jurisdiction) in the event of any
inconsistent provisions of such law. Unless Applicant specifies otherwise in its
Application for a Credit,




--------------------------------------------------------------------------------




Applicant agrees that Bank may issue a Credit subject to the ISP or UCP. Bank's
privileges, rights and
remedies under the ISP, UCP shall be in addition to, and not in limitation of,
its privileges, rights, and
remedies expressly provided for herein. The ISP and UCP shall serve, in the
absence of proof to the
contrary, as evidence of Standard Letter of Credit Practice with respect to
matters covered therein. To the
extent permitted by applicable law, (i) this Agreement shall prevail in case of
conflict between this
Agreement, the UCC and/or Standard Letter of Credit Practice, (ii) the ISP shall
prevail in case of conflict
between the ISP and the UCC or other Standard Letter of Credit Practice if the
Credit is governed by the
ISP, and (iii) the UCP shall prevail in case of a conflict between the UCP and
the UCC or other Standard
Letter of Credit Practice if the Credit is governed by the UCP.


11. Arbitration. Applicant and Bank hereby agree, upon demand by either party,
whether made
before the institution of a judicial proceeding or not more than 60 calendar
days after service of a
complaint, third party complaint, cross-claim, counterclaim or any answer
thereto or any amendment to
any of the above, to submit to binding arbitration of all claims, disputes and
controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in
tort, contract or otherwise arising out of, or relating in any way to, (a) any
Credit, any Application or this
Agreement and their negotiation, execution, collateralization, administration,
repayment, modification,
extension, substitution, formation, inducement, enforcement, default or
termination; or (b) either party’s
performance and/or obligations thereunder or in connection therewith; provided,
however, Applicant and
Bank hereby agree that, notwithstanding the foregoing, each party retains the
right to pursue in small
claims court any dispute within that court’s jurisdiction. Such arbitration
shall be administered by the
American Arbitration Association (“AAA”) under its rules applicable to
arbitration and judgment on the
award rendered may be entered in any court having jurisdiction thereof. The
parties agree that this
Agreement is a “contract evidencing a transaction involving commerce” within the
meaning of the
Federal Arbitration Act (Title 9 of the United States Code), and any arbitration
shall be governed by the
provisions of such Federal Arbitration Act. The arbitrator(s) shall resolve all
disputes in accordance with
the UCP, ISP, Standard Letter of Credit Practice and governing law specified in
Section 10 above, and
may grant any remedy or relief allowed under such governing law except as
limited by Section 4(b)
above. The arbitration shall take place in any city located in the Jurisdiction,
notwithstanding any AAA
rule to the contrary. This arbitration provision shall survive termination of
this Agreement or any Credit
or Application related thereto. Any dispute that is required to be brought in
court must be brought in state
or federal court located in the Jurisdiction.


12. Consent to Jurisdiction and Venue. For the sole purpose of the last sentence
of Section 11
above, and without waiving or modifying any of the mandatory arbitration
provisions set forth in Section
11 above, in any proceeding involving, directly or indirectly, any matter
arising out of or related to this
Agreement or any Credit issued in connection with this Agreement and Applicant’s
Application with
respect to such Credit, Applicant hereby irrevocably submits to the nonexclusive
jurisdiction of any state
or federal court located in any county in the Jurisdiction and agrees not to
raise any objection to the
Jurisdiction or to the laying or maintaining of the venue of any such proceeding
in the Jurisdiction.
Applicant agrees that service of process in any such proceeding may be duly
effected upon it by mailing a
copy thereof, by certified mail, postage prepaid, to it at its address set forth
in Section 15 below.


13. WAIVER OF JURY TRIAL. FOR THE SOLE PURPOSE OF THE LAST SENTENCE
OF SECTION 11 ABOVE, AND WITHOUT WAIVING OR MODIFYING ANY OF THE
MANDATORY ARBITRATION REQUIREMENTS AND PROVISIONS SET FORTH IN
SECTION 11 ABOVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, APPLICANT
AND WHEN IT ISSUES A CREDIT, BANK KNOWINGLY AND VOLUNTARILY WAIVE ALL
RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED ON, ARISING
OUT OF, OR RELATING TO THE AGREEMENT OR THE CREDIT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (ORAL OR WRITTEN) OR ACTIONS OF
APPLICANT OR BANK WITH RESPECT THERETO. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR BANK TO ISSUE THE CREDIT.




--------------------------------------------------------------------------------






14. Bankruptcy and Forfeiture Reinstatement. If any consideration transferred to
Bank in
payment of, or as collateral for, or in satisfaction of the Obligations, shall
be voided in whole or in part as
a result of (a) a subsequent bankruptcy or insolvency proceeding; (b) any
forfeiture or seizure action or
remedy; (c) any fraudulent transfer or preference action or remedy; or (d) any
other civil, criminal or
equitable proceeding or remedy, then Bank’s claim to recover the voided
consideration shall be a new and
independent claim arising under this Agreement and shall be jointly and
severally due and payable
immediately by Applicant.


15. Notices. Unless otherwise expressly provided herein, all notices,
Instructions, approvals,
requests, demands, consents and other communications provided for hereunder
(collectively, “notices”)
shall be in writing (including by facsimile or other electronic transmission
approved by Bank). All
notices shall be sent by regular U.S. mail or certified mail prepaid, by
facsimile or other electronic
transmission approved by Bank, by hand delivery, by Federal Express (or other
comparable domestic or
international delivery service) prepaid to the applicable address, facsimile
number or electronic mail
address set forth on the signature page hereof in the case of Applicant. All
notices to Bank shall be
directed to the office of Bank issuing the Credit and, if Bank approves of
receiving notices by email, to
the email address of Bank provided from time to time by Bank to Applicant. Bank
may, but shall not be
obligated to, require authentication of any electronic transmission. Notices
sent by hand, Federal Express
(or other comparable domestic or international delivery service) or certified
mail shall be deemed to have
been given when received; notices sent by regular U.S. mail shall be deemed to
have been received five
(5) days after deposit into the U.S. mail, notices sent by facsimile or other
electronic transmission shall be
deemed to have been given when sent and receipt has been confirmed. Applicant or
Bank may change its
address for notices by notifying the other of the new address in any manner
permitted by this Section.


16. Waiver and Amendments. No modification, amendment or waiver of, or consent
to any
departure by Applicant from, any provision of this Agreement will be effective
unless made in a writing
signed by Bank, and then such waiver or consent shall be effective only in the
specific instance and for
the purpose for which given. Bank’s consent to any amendment, waiver or
modification does not mean
that Bank will consent or has consented to any other or subsequent Instruction
to amend, modify or waive
a term of this Agreement or any Credit. No delay by Bank in exercising any of
its rights or remedies shall
operate as a waiver, nor shall any single or partial waiver of any right or
remedy preclude any other
further exercise of that right or remedy, or the exercise of any other right or
remedy.


17. Successors and Assigns. This Agreement will be binding on Applicant’s heirs,
executors,
administrators, legal representatives, successors and permitted assigns, and
shall inure to the benefit of
Bank’s successors and assigns. Bank may assign this Agreement and its rights to
reimbursement
regarding any Credit, in whole or in part, without Applicant’s consent.
Applicant may not assign or
transfer any of its interests, rights or remedies related to this Agreement or
any Credit, in whole or in part,
without the prior written consent of Bank.


18. Severability. Whenever possible, each provision of the Agreement shall be
interpreted in a
manner as to be effective and valid under applicable law, but if any provision
of the Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or any remaining
provisions of this Agreement.


19. Entire Agreement. This Agreement, together with any Application(s) accepted
by Bank and any
other agreement, document or instrument referred to herein, constitute the
final, exclusive and entire
agreement and understanding of, and supersede all prior or contemporaneous, oral
or written, agreements,
understandings, representations and negotiations between, the parties relating
to the subject matter of this
Agreement, provided that this Agreement shall not supersede any reimbursement
agreement (however
titled) that has been entered into specifically with respect to any “direct pay”
standby letter of credit or




--------------------------------------------------------------------------------




other similar standby letter of credit where the terms of such reimbursement
agreement have been drafted
to specifically address the particular attributes of, or the particular
circumstances of the underlying
transaction supported by, such standby letter of credit.


20. Continuing Agreement. This Agreement is a continuing agreement and may not
be terminated
by Applicant except upon (a) thirty (30) days’ prior written notice of such
termination by Applicant to
Bank at the address set forth on the most recent Credit issued hereunder, (b)
reimbursement and/or
payment of all Obligations, and (c) the expiration or cancellation of all
Credits issued hereunder.
Notwithstanding the foregoing sentence, if a Credit is issued in favor of a
sovereign or commercial entity,
which is to issue a guarantee or undertaking on Applicant’s behalf in connection
therewith, or is issued as
support for such a guarantee, Applicant shall remain liable with respect to such
Credit until Bank is fully
released in writing by such entity.


21. Joint and Several Liability. If this Agreement is signed by two or more
Applicants:


(a) each shall be deemed to make to Bank all the representations, warranties and
covenants
contained herein, and each shall be jointly and severally liable under this
Agreement; and


(b) each Applicant hereby waives any defense to its liability for reimbursement,
payment
and/or performance of the Obligations based upon or arising by reason of: (i)
principles
of suretyship or any disability or other defense of any other Applicant or any
other
Person; (ii) the cessation or limitation from any cause whatsoever, other than
reimbursement and/or payment in full, of the liability of the other Applicant(s)
or any
other Person for the Obligations; (iii) any lack of authority of any officer,
director,
partner, agent or other Person acting or purporting to act on behalf of the
other
Applicant(s) or any defect in the formation of the other Applicant(s); (iv) any
act or
omission by Bank which directly or indirectly results in or aids the discharge
of the other
Applicant(s) by operation of law or otherwise, or which in any way impairs or
suspends
any rights or remedies of Bank against the other Applicant(s); (v) any
impairment of the
value of any interest in any security for the payment and performance under this
Agreement, including without limitation, the failure to obtain or maintain
perfection or
recordation of any interest in any such security, the release of any such
security without
substitution, and/or the failure to preserve the value of, or to comply with
applicable law
in disposing of, any such security; or (vi) any modification of the obligations
or liabilities
of the other Applicant(s) for the Obligations, including without limitation the
renewal,
extension, acceleration or other change in time for reimbursement or payment of,
or other
change in the terms of, the indebtedness of any Applicant for the Obligations,
including
increase or decrease of the rate of interest thereon.


Until all Obligations shall have been paid in full, no Applicant shall have any
right of subrogation. Each
Applicant hereby waives all rights and defenses it may have arising out of (A)
any election of remedies by
Bank, even though that election of remedies, such as a non-judicial foreclosure
with respect to any
security for the Obligations, destroys its rights of subrogation or its rights
to proceed against the other
Applicant(s) for reimbursement, or (B) any loss of rights it may suffer by
reason of any rights, powers or
remedies of the other Applicant(s) in connection with any anti-deficiency laws
or any other laws limiting,
qualifying or discharging any Applicant's indebtedness for the Obligations.
Until all Obligations shall
have been paid in full, each Applicant hereby waives any right to enforce any
remedy which Bank now
has or may hereafter have against the other Applicant(s) or any other Person,
and waives any benefit of,
or any right to participate in, any security now or hereafter held by Bank.
Unless otherwise agreed by
Bank, Bank in its discretion may accept an Application or seek or receive
Instruction from, or give or
send notice to, any Applicant regarding a Credit, including, without limitation,
any amendment thereto or
waiver of any discrepancy thereunder, and until Bank at the office at which the
relevant Credit is issued
actually receives written notice of revocation, each Applicant shall be bound by
and hereby affirms the




--------------------------------------------------------------------------------




Instructions of the other.


[End of text; signature page to follow]




--------------------------------------------------------------------------------






APPLICANT:
BEBE STORES, INC.
By: _____________________________________
Name: __________________________________
Title: ___________________________________
Address:
__________________________________________
__________________________________________
__________________________________________
Facsimile: (___) __________________
Email: __________________________
Date: ____________________












--------------------------------------------------------------------------------








SECURITY AGREEMENT:
SPECIFIC RIGHTS TO PAYMENT




1.    GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned
BEBE STORES, INC., or any of them ("Debtor"), hereby grants and transfers to
WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") a security interest in the
following accounts, deposit accounts, chattel paper (whether electronic or
tangible), instruments, promissory notes, documents, general intangibles,
payment intangibles, software, letter of credit rights, health-care insurance
receivables and other rights to payment (collectively called "Collateral"):


Deposit account number 6934769156 maintained with Bank, including interest now
or hereafter earned thereon and all funds added thereto, and all renewals and
replacements thereof, whether or not any such renewal or replacement is
evidenced by a certificate of deposit, assigned a different number or in a
greater or lesser amount


and all renewals thereof, including all securities, guaranties, warranties,
indemnity agreements, insurance policies, supporting obligations and other
agreements pertaining to the same or the property described therein, together
with whatever is receivable or received when any of the Collateral or proceeds
thereof are sold, collected, exchanged or otherwise disposed of, whether such
disposition is voluntary or involuntary, including without limitation, all
rights to payment, including returned premiums, with respect to any insurance
relating to any of the foregoing, and all rights to payment with respect to any
claim or cause of action affecting or relating to any of the foregoing
(hereinafter called "Proceeds").





--------------------------------------------------------------------------------



2.    OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of Debtor to Bank; (b)
all obligations of Debtor and rights of Bank under this Agreement; and (c) all
present and future obligations of Debtor to Bank of other kinds. The word
"Indebtedness" is used herein in its most comprehensive sense and includes any
and all advances, debts, obligations and liabilities of Debtor, or any of them,
heretofore, now or hereafter made, incurred or created, whether voluntary or
involuntary and however arising, whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, including under any
swap, derivative, foreign exchange, hedge, deposit, treasury management or other
similar transaction or arrangement, and whether Debtor may be liable
individually or jointly with others, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.


3.    TERMINATION. This Agreement will terminate upon the performance of all
obligations of Debtor to Bank, including without limitation, the payment of all
Indebtedness of Debtor to Bank, and the termination of all commitments of Bank
to extend credit to Debtor, existing at the time Bank receives written notice
from Debtor of the termination of this Agreement.


4.    OBLIGATIONS OF BANK. Bank has no obligation to make any loans hereunder.
Any money received by Bank in respect of the Collateral may be deposited, at
Bank's option, into a non-interest bearing account over which Debtor shall have
no control, and the same shall, for all purposes, be deemed Collateral
hereunder.


5.    REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to Bank
that: (a) Debtor's legal name is exactly as set forth on the first page of this
Agreement, and all of Debtor's organizational documents or agreements delivered
to Bank are complete and accurate in every respect; (b) Debtor is the owner and
has possession or control of the Collateral and Proceeds; (c) Debtor has the
exclusive right to grant a security interest in the Collateral and Proceeds; (d)
all Collateral and Proceeds are genuine, free from liens, adverse claims,
setoffs, default, prepayment, defenses and conditions precedent of any kind or
character, except the lien created hereby or as otherwise agreed to by Bank, or
as heretofore disclosed by Debtor to Bank, in writing; (e) all




--------------------------------------------------------------------------------




statements contained herein and, where applicable, in the Collateral are true
and complete in all material respects; (f) no financing statement covering any
of the Collateral or Proceeds, and naming any secured party other than Bank, is
on file in any public office; (g) all persons appearing to be obligated on
Collateral and Proceeds have authority and capacity to contract and are bound as
they appear to be; (h) all property subject to chattel paper has been properly
registered and filed in compliance with law and to perfect the interest of
Debtor in such property; and (i) all Collateral and Proceeds comply with all
applicable laws concerning form, content and manner of preparation and
execution, including where applicable Federal Reserve Regulation Z and any State
consumer credit laws.


6.    COVENANTS OF DEBTOR.


(a)    Debtor agrees in general: (i) to pay Indebtedness secured hereby when
due; (ii) to indemnify Bank against all losses, claims, demands, liabilities and
expenses of every kind caused by property subject hereto; (iii) to permit Bank
to exercise its powers; (iv) to execute and deliver such documents as Bank deems
necessary to create, perfect and continue the security interests contemplated
hereby; (v) not to change its name, and as applicable, its chief executive
office, its principal residence or the jurisdiction in which it is organized
and/or registered without giving Bank prior written notice thereof; (vi) not to
change the places where Debtor keeps any Collateral or Debtor's records
concerning the Collateral and Proceeds without giving Bank prior written notice
of the address to which Debtor is moving same; and (vii) to cooperate with Bank
in perfecting all security interests granted herein and in obtaining such
agreements from third parties as Bank deems necessary, proper or convenient in
connection with the preservation, perfection or enforcement of any of its rights
hereunder.


(b)    Debtor agrees with regard to the Collateral and Proceeds, unless Bank
agrees otherwise in writing: (i) that Bank is authorized to file financing
statements in the name of Debtor to perfect Bank's security interest in
Collateral and Proceeds; (ii) where applicable, to insure the Collateral with
Bank named as loss payee, in form, substance and amounts, under agreements,
against risks and liabilities, and with insurance companies satisfactory to
Bank; (iii) not to permit any lien on the Collateral or Proceeds, except in
favor of Bank; (iv) not to sell, hypothecate or otherwise dispose of, nor permit
the transfer by operation of law of, any of the Collateral or Proceeds or any
interest therein, nor withdraw any funds from any deposit account pledged to
Bank hereunder; (v) to keep, in accordance with generally accepted accounting
principles, complete and accurate records regarding all Collateral and Proceeds,
and to permit Bank to inspect the same and make copies thereof at any reasonable
time; (vi) if requested by Bank, to receive and use reasonable diligence to
collect Proceeds, in trust and as the property of Bank, and to immediately
endorse as appropriate and deliver such Proceeds to Bank daily in the exact form
in which they are received together with a collection report in form
satisfactory to Bank; (vii) not to commingle Collateral or Proceeds, or
collections thereunder, with other property; (viii) in the event Bank elects to
receive payments of Collateral and Proceeds hereunder, to pay all expenses
incurred by Bank in connection therewith, including expenses of accounting,
correspondence, collection efforts, reporting to account or contract debtors,
filing, recording, record keeping and expenses incidental thereto; and (ix) to
provide any service and do any other acts which may be necessary to keep all
Collateral and Proceeds free and clear of all defenses, rights of offset and
counterclaims.


7.    POWERS OF BANK related to the collateral and proceeds. Debtor appoints
Bank its true attorney in fact to perform any of the following powers, which are
coupled with an interest, are irrevocable until termination of this Agreement
and may be exercised from time to time by Bank's officers and employees, or any
of them, whether or not Debtor is in default: (a) to perform any obligation of
Debtor hereunder in Debtor's name or otherwise; (b) to give notice to account
debtors or others of Bank's rights in the Collateral and Proceeds, to enforce or
forebear from enforcing the same and make extension or modification agreements
with respect thereto; (c) to release persons liable on Collateral or Proceeds
and to give receipts and acquittances and compromise disputes in connection
therewith; (d) to release or substitute security; (e) to resort to security in
any order; (f) to prepare, execute, file, record or deliver notes, assignments,
schedules, designation statements, financing statements, continuation
statements, termination statements, statements of assignment, applications for
registration or like papers to perfect, preserve or release Bank's interest in
the Collateral and Proceeds; (g) to receive, open and read mail addressed to
Debtor; (h) to take cash, instruments for the payment of money and other
property to which Bank is entitled; (i) to verify facts concerning the
Collateral and Proceeds by inquiry of obligors thereon, or otherwise, in




--------------------------------------------------------------------------------




its own name or a fictitious name; (j) to endorse, collect, deliver and receive
payment under instruments for the payment of money constituting or relating to
Proceeds; (k) to prepare, adjust, execute, deliver and receive payment under
insurance claims, and to collect and receive payment of and endorse any
instrument in payment of loss or returned premiums or any other insurance refund
or return, and to apply such amounts received by Bank, at Bank's sole option,
toward repayment of the Indebtedness; (l) to exercise all rights, powers and
remedies which Debtor would have, but for this Agreement, with respect to all
Collateral and Proceeds subject hereto; (m) to make withdrawals from and to
close deposit accounts or other accounts with any financial institution,
wherever located, into which Proceeds may have been deposited, and to apply
funds so withdrawn to payment of the Indebtedness; (n) to preserve or release
the interest evidenced by chattel paper to which Bank is entitled hereunder and
to endorse and deliver any evidence of title incidental thereto; and (o) to do
all acts and things and execute all documents in the name of Debtor or
otherwise, deemed by Bank as necessary, proper and convenient in connection with
the preservation, perfection or enforcement of its rights hereunder.


8.    PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees
to pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral and Proceeds, and upon the failure of Debtor
to do so, Bank at its option may pay any of them and shall be the sole judge of
the legality or validity thereof and the amount necessary to discharge the same.
Any such payments made by Bank shall be obligations of Debtor to Bank, due and
payable immediately upon demand, together with interest at a rate determined in
accordance with the provisions of this Agreement, and shall be secured by the
Collateral and Proceeds, subject to all terms and conditions of this Agreement.


9.    EVENTS OF DEFAULT. The occurrence of any of the following shall constitute
an "Event of Default" under this Agreement: (a) any default in the payment or
performance of any obligation, or any defined event of default, under (i) any
contract or instrument evidencing any Indebtedness, or (ii) any other agreement
between Debtor and Bank, including without limitation any loan agreement,
relating to or executed in connection with any Indebtedness; (b) any
representation or warranty made by Debtor herein shall prove to be incorrect,
false or misleading in any material respect when made; (c) Debtor shall fail to
observe or perform any obligation or agreement contained herein; (d) any
impairment of the rights of Bank in any Collateral or Proceeds, or any
attachment or like levy on any property of Debtor; and (e) Bank, in good faith,
believes any or all of the Collateral and/or Proceeds to be in danger of misuse,
dissipation, commingling, loss, theft, damage or destruction, or otherwise in
jeopardy or unsatisfactory in character or value.


10.    REMEDIES. Upon the occurrence of any Event of Default, Bank shall have
the right to declare immediately due and payable all or any Indebtedness secured
hereby and to terminate any commitments to make loans or otherwise extend credit
to Debtor. Bank shall have all other rights, powers, privileges and remedies
granted to a secured party upon default under the California Uniform Commercial
Code or otherwise provided by law, including without limitation, the right (a)
to contact all persons obligated to Debtor on any Collateral or Proceeds and to
instruct such persons to deliver all Collateral and/or Proceeds directly to
Bank, and (b) to sell, lease, license or otherwise dispose of any or all
Collateral. All rights, powers, privileges and remedies of Bank shall be
cumulative. No delay, failure or discontinuance of Bank in exercising any right,
power, privilege or remedy hereunder shall affect or operate as a waiver of such
right, power, privilege or remedy; nor shall any single or partial exercise of
any such right, power, privilege or remedy preclude, waive or otherwise affect
any other or further exercise thereof or the exercise of any other right, power,
privilege or remedy. Any waiver, permit, consent or approval of any kind by Bank
of any default hereunder, or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing. It is agreed that public or private sales or other dispositions, for
cash or on credit, to a wholesaler or retailer or investor, or user of property
of the types subject to this Agreement, or public auctions, are all commercially
reasonable since differences in the prices generally realized in the different
kinds of dispositions are ordinarily offset by the differences in the costs and
credit risks of such dispositions. While an Event of Default exists: (a) Debtor
will deliver to Bank from time to time, as requested by Bank, current lists of
all Collateral and Proceeds; (b) Debtor will not dispose of any Collateral or
Proceeds except on terms approved by Bank; (c) Bank may, at any time and at
Bank's sole option, liquidate any time deposits pledged to Bank hereunder and
apply the Proceeds thereof to payment of the Indebtedness, whether or not said
time deposits have matured and notwithstanding the fact that such liquidation
may give rise to penalties for




--------------------------------------------------------------------------------




early withdrawal of funds; and (d) at Bank's request, Debtor will assemble and
deliver all Collateral and Proceeds, and books and records pertaining thereto,
to Bank at a reasonably convenient place designated by Bank. Debtor further
agrees that Bank shall have no obligation to process or prepare any Collateral
for sale or other disposition.


11.    DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In
disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys' fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness in such order of application as Bank
may from time to time elect. Upon the transfer of all or any part of the
Indebtedness, Bank may transfer all or any part of the Collateral or Proceeds
and shall be fully discharged thereafter from all liability and responsibility
with respect to any of the foregoing so transferred, and the transferee shall be
vested with all rights and powers of Bank hereunder with respect to any of the
foregoing so transferred; but with respect to any Collateral or Proceeds not so
transferred Bank shall retain all rights, powers, privileges and remedies herein
given.


12.    STATUTE OF LIMITATIONS. Until all Indebtedness shall have been paid in
full and all commitments by Bank to extend credit to Debtor have been
terminated, the power of sale or other disposition and all other rights, powers,
privileges and remedies granted to Bank hereunder shall continue to exist and
may be exercised by Bank at any time and from time to time irrespective of the
fact that the Indebtedness or any part thereof may have become barred by any
statute of limitations, or that the personal liability of Debtor may have
ceased, unless such liability shall have ceased due to the payment in full of
all Indebtedness secured hereunder.


13.    MISCELLANEOUS. When there is more than one Debtor named herein: (a) the
word "Debtor" shall mean all or any one or more of them as the context requires;
(b) the obligations of each Debtor hereunder are joint and several; and (c)
until all Indebtedness shall have been paid in full, no Debtor shall have any
right of subrogation or contribution, and each Debtor hereby waives any benefit
of or right to participate in any of the Collateral or Proceeds or any other
security now or hereafter held by Bank. Debtor hereby waives any right to
require Bank to (i) proceed against Debtor or any other person, (ii) marshal
assets or proceed against or exhaust any security from Debtor or any other
person, (iii) perform any obligation of Debtor with respect to any Collateral or
Proceeds, and (d) make any presentment or demand, or give any notice of
nonpayment or nonperformance, protest, notice of protest or notice of dishonor
hereunder or in connection with any Collateral or Proceeds. Debtor further
waives any right to direct the application of payments or security for any
Indebtedness of Debtor or indebtedness of customers of Debtor.


14.    NOTICES. All notices, requests and demands required under this Agreement
must be in writing, addressed to Bank at the address specified in any other loan
documents entered into between Debtor and Bank and to Debtor at the address of
its chief executive office (or principal residence, if applicable) specified
below or to such other address as any party may designate by written notice to
each other party, and shall be deemed to have been given or made as follows: (a)
if personally delivered, upon delivery; (b) if sent by mail, upon the earlier of
the date of receipt or three (3) days after deposit in the U.S. mail, first
class and postage prepaid; and (c) if sent by telecopy, upon receipt.


15.    COSTS, EXPENSES AND ATTORNEYS' FEES. Debtor shall pay to Bank immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys' fees (to include outside counsel fees
and all allocated costs of Bank's in-house counsel), expended or incurred by
Bank in connection with (a) the perfection and preservation of the Collateral or
Bank's interest therein, and (b) the realization, enforcement and exercise of
any right, power, privilege or remedy conferred by this Agreement, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Debtor or in any way affecting any of the Collateral or Bank's ability to
exercise any of its rights or remedies with respect thereto. All of the
foregoing shall be paid by Debtor with interest from the date of demand until
paid in full at a rate per annum equal to the greater of ten percent (10%) or
Bank’s Prime Rate in effect from time to time.




--------------------------------------------------------------------------------






16.    SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.


17.    OBLIGATIONS OF MARRIED PERSONS. Any married person who signs this
Agreement as Debtor hereby expressly agrees that recourse may be had against his
or her separate property for all his or her Indebtedness to Bank secured by the
Collateral and Proceeds under this Agreement.


18.    SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be
held to be prohibited by or invalid under applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.


19.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.


Debtor warrants that Debtor is an organization registered under the laws of
California.


Debtor warrants that its chief executive office (or principal residence, if
applicable) is located at the following address: 400 Valley Drive, Brisbane, CA
94005.


IN WITNESS WHEREOF, this Agreement has been duly executed as of May 13, 2014.


BEBE STORES, INC.


By: _________________________________
LIYUAN WOO, CHIEF FINANCIAL OFFICER






